IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LAUREN MOORE,                                  )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )      C.A. No.: N18C-09-044 SKR
                                               )
DELI DAYS, LLC, a Delaware                     )
Corporation, d/b/a ARENA’S AT THE              )
AIRPORT; SUSSEX COUNTY,                        )
Delaware, d/b/a DELAWARE                       )
COASTAL AIRPORT,                               )
                                               )
        Defendants.                            )


                                   MEMORANDUM ORDER

        This 29th day of May, 2020, upon consideration of Defendant Sussex

County’s (“Defendant”) Motion for Summary Judgment (the “Motion”),1 Plaintiff

Lauren Moore’s (“Plaintiff”) Opposition,2 oral arguments from both sides, and the

parties’ supplemental briefs,3 it appears to the Court that:

        1. Plaintiff allegedly suffered serious physical injury when she slipped and

fell in the women’s restroom at the Delaware Coastal Airport, which is owned and

operated by Defendant. Plaintiff’s Complaint alleges that Defendant had a duty to

maintain the restroom in a reasonably safe condition and that Defendant’s

negligence in discharging that duty proximately caused Plaintiff’s fall.


1
  Trans. ID 64453623.
2
  Trans. ID 64668858.
3
  Trans. ID 64743929; Trans. ID 64783767.
        2. Defendant moves for summary judgment pursuant to Delaware Superior

Court Civil Rule 56(c) (“Rule 56(c)”). Rule 56(c) states that summary judgment

should be granted where there are no genuine disputes of material fact and the

movant is entitled to judgment as a matter of law.

        3. On a motion for summary judgment, the Court must consider the facts in

the light most favorable to the non-moving party.4              Generally, “issues of

negligence are not susceptible of summary adjudication.” 5 Summary judgment

will not be granted under circumstances where the record reasonably indicates that

a material fact is in dispute, or if it seems desirable to inquire more thoroughly into

the facts in order to clarify the application of law to the circumstances. 6

        3. Defendant contends that it is entitled to judgment as a matter of law

because the record is insufficient to support a prima facie case of negligence under

a theory of premises liability. According to Defendant, Plaintiff must prove four

essential elements in this case: (1) [Plaintiff]’s injuries were caused by an

unreasonably dangerous condition; (2) which [Defendant] knew or should have

discovered by the exercise of reasonable care; (3) which [Defendant] was more

likely than [Plaintiff] to know about or discover in the exercise of reasonable care;

and (4) [Defendant] failed to use reasonable care to protect the invitee. Defendant

argues that “if a plaintiff in a premises liability action fails to establish that
4
  Moore v. Sizemore, 405 A.2d 679 (Del. 1979).
5
  Ebersole v. Lowengrub, 180 A.2d 467, 468 (Del. 1962).
6
Id.
                                                          2
Defendant had or should have had sufficient notice, then Defendant owed no duty

to warn and, thus, the Court must determine that Plaintiff cannot sustain her claims

against said Defendant.”7

           4. Defendant claims that there is no evidence in the record that could

support a reasonable inference that Defendant had actual or constructive notice of

the spilled water. Defendant relies on the Plaintiff’s inability to identify the source

or timing of the water spill, and states that the spill could have occurred

immediately before Plaintiff entered the bathroom, in which case Defendant would

not have been able to discover the water with reasonable methods of inspection.

           5. However, the Court finds Defendant’s categorization of the “dangerous

condition” too narrow. A jury could reasonably find that an unattended bathroom

is a dangerous condition in and of itself. Upon such finding, Defendant could be

charged with notice of the dangerous condition because it is Defendant’s standard

practice to not staff maintenance workers after 4:30 pm during the week, and at

any time on the weekends. This is despite the fact that the airport remains open to

the public 24 hours per day, seven days per week.

           6.    In Wise v. Wilmington Housing Authority,8 the Court denied the

Wilmington Housing Authority’s (“WHA”) motion for summary judgment where

the plaintiff slipped and fell in the lobby of an apartment building owned and

7
    Defendant’s Supplemental Brief at 2, Trans. ID 64743929.
8
    2003 WL 22594455 (Del. Super. Ct. Nov. 7, 2003).
                                                         3
operated by WHA. In that case, the plaintiff slipped on spilled coffee by the

entrance of an elevator. The plaintiff had walked by those elevators just minutes

prior to her fall and testified that she did not see any spilled coffee at that time.

The record did not contain any other facts that were probative of the time or

manner in which the coffee spilled. WHA argued that the record was insufficient

to support a reasonable finding that WHA had actual or constructive knowledge of

the spilled coffee. However, the Court denied summary judgment because, inter

alia, “[the plaintiff] has raised the following [material] factual issues: … (2)

whether [the defendant] failed to establish reasonable procedures for Defendant’s

employees to identify and remove hazards such as spills on the weekends…”.9

           7. In this case, the Court finds that the record supports a genuine dispute of

material fact as to whether Defendant’s procedures for maintaining the restroom in

question constitutes a negligent breach of Defendant’s duty to maintain the

restroom in a reasonably safe condition.                         As this finding is dispositive of

Defendant’s Motion, the Court will not consider additional theories of negligence

that the record may support. This finding does not limit Plaintiff’s triable theories

of negligence to the one outlined by the Court.




9
    Wise v. Wilmington Housing Authority, 2003 WL 22594455, *4 (Del. Super. Ct. Nov. 7, 2003).
                                                         4
      8.   Consistent with the general rule that issues of negligence are not

susceptible to summary adjudication, the Court finds that whether Defendant was

negligent should be decided by the trier of fact at trial.

      For the foregoing reasons, Defendant’s Motion for Summary Judgment is

hereby DENIED.

      IT IS SO ORDERED.



                                                             _____________________
                                                             Sheldon K. Rennie, Judge


Cc:   Brian Lutness, Esq., Silverman McDonald & Friedman, Wilmington, DE

      Lisa Grubb, Marshall Dennehey Warner Coleman & Goggin, Wilmington,
      DE

      Stephen F. Dryden, Esq., Weber Gallagher Simpson Stapleton Fires &
      Newby, Wilmington, DE




                                            5